           Case 18-36197 Document 25 Filed in TXSB on 12/11/18 Page 1 of 3



                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION
 IN RE:                                                     §
                                                            §     CASE NO. 18-36197
 KENNETH RICHARD KIBODEAUX                                  §     CHAPTER 13
      DEBTOR(S)                                             §

                          OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

          Comes now Wells Fargo Bank, N.A. (hereinafter "WF"), a secured creditor in the above-entitled and

numbered case, filing this Objection to Confirmation of Chapter 13 Plan, and in support hereof represents:

    1.    The above-styled Debtor(s) filed a voluntary petition under Chapter 13 of Title 11, United States Bankruptcy

          Code, on November 5, 2018.

    2.    Debtor(s) is indebted to WF pursuant to a promissory note secured by a recorded instrument granting a

          security interest in the real property with the address of 3906 Leanatt Way Ct, Pearland, Texas 77584 (the

          "Property").

    3.    The Property is the Debtor(s)' principal residence.

    4.    The total debt due and owing to WF as of the date of filing was approximately $146,041.80, with pre-petition

          arrearage of approximately $21,836.92 (the "Claim").

    5.    Debtor(s) Chapter 13 Plan (the "Plan") as proposed provides only $18,500.00 to satisfy the pre-petition

          arrearage portion of the Claim.

    6.    WF objects to confirmation of the Plan because:

                   a.       it does not comply with Section 1322(b)(2) because it understates the amount of the Claim,

                            including, but not limited to pre-petition arrears and the total debt due and owing as of the

                            date of filing.




                                                                                                     OTP_MainForm00
                                                                                                         7879-N-9135
           Case 18-36197 Document 25 Filed in TXSB on 12/11/18 Page 2 of 3



         WHEREFORE, PREMISES CONSIDERED, WF prays that this Court deny confirmation of the Plan, and

grant it such other and further relief at law and in equity as is just.

                                                               Respectfully submitted,
                                                               Bonial & Associates, P.C.
                                                               /s/ Chandra D. Pryor
                                                               Shelly K. Terrill / TXBN 00794788
                                                               Braden P. Barnes / TXBN 24059423
                                                               Chandra D. Pryor / CABN 320903
                                                               Attorneys and Counselors
                                                               14841 Dallas Parkway, Suite 425
                                                               Dallas, Texas 75254
                                                               (972) 643-6600
                                                               (972) 643-6698 (Telecopier)
                                                               E-mail: BkcyAttorneys@BonialPC.com
                                                               Attorney for Wells Fargo Bank, N.A.




                                                                                                 OTP_MainForm00
                                                                                                     7879-N-9135
           Case 18-36197 Document 25 Filed in TXSB on 12/11/18 Page 3 of 3



                                         CERTIFICATE OF SERVICE
          I hereby certify that a true and correct copy of the foregoing document has been served upon the following
parties in interest either via pre-paid regular U.S. Mail or via electronic notification on or before the 12th day of
December 2018:

Debtor              Via U.S. Mail
Kenneth Richard Kibodeaux
3906 Lennett Way Court
Pearland, TX 77584-5962

Debtor's Attorney
Susan Tran
Corral Tran Singh LLP
1010 Lamar St Ste 1160
Houston, TX 77002-1349

Chapter 13 Trustee
David G. Peake
9660 Hillcroft, Suite 430
Houston, Texas 77096-3856

US Trustee
Office of the U.S. Trustee
515 Rusk Ave., Ste. 3516
Houston, Texas 77002


18-36197                                                  /s/ Chandra D. Pryor
                                                          Shelly K. Terrill
                                                          Braden P. Barnes
                                                          Chandra D. Pryor




                                                                                                        7879-N-9135
                                                                                                    MFR_COSNtcOfHr
